Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 1 of 36   PageID #: 157



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

   CALVIN CHRISTOPHER GRIFFIN,   )          Civ. No. 20-00454 SOM/KJM
                                 )
             Plaintiff           )          ORDER GRANTING MOTIONS TO
                                 )          DISMISS
   vs.                           )
                                 )
   CLARE CONNORS; SCOTT NAGO,    )
                                 )
             Defendants.         )
                                 )
   _____________________________ )

                     ORDER GRANTING MOTIONS TO DISMISS

   I.          INTRODUCTION.

               In the 2020 primary election for the seat in the United

   States House of Representatives from Hawaii’s First Congressional

   District, Plaintiff Calvin Christopher Griffin ran as a

   nonpartisan candidate.      Under section 12-41 of Hawaii Revised

   Statutes, to advance to the general election, a nonpartisan

   candidate must receive either (1) at least 10 percent of the

   total votes cast in the primary, or (2) at least the same number

   of votes as the winner of a partisan primary who had the lowest

   number of votes among all partisan primary winners for the seat

   in issue.    In the primary election, Ed Case secured the

   Democratic Party’s nomination with 131,802 votes, and Ron Curtis

   secured the Republican Party’s nomination with 13,909 votes.

   Griffin received 2,324 votes.      That number did not meet either

   threshold, and Griffin was not included on the general election

   ballot.
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 2 of 36   PageID #: 158



              Ed Case prevailed in the 2020 general election, and he

   has now taken his seat in Congress.       While Griffin did file this

   action before the general election took place, he did not file a

   motion seeking a ruling that the state had to place his name on

   the general election ballot.      Instead, well after the election

   had concluded, Griffin filed the now-operative complaint, which

   argues that because section 12-41 violates the Fourteenth

   Amendment of the Constitution, he is entitled to $50,000,000 and

   the inclusion of his name on the general election ballot.

              Defendants Clare Connors, Hawaii’s Attorney General,

   and Scott Nago, Hawaii’s Chief Election Officer, now ask this

   court to dismiss the operative complaint.        They argue that

   Griffin’s requests for retrospective relief are barred by the

   Eleventh Amendment and that Griffin has failed to allege that

   section 12-41 is unconstitutional.       This court agrees.       Griffin’s

   claims against Connors and Nago in their official capacities are

   barred by sovereign immunity, and he fails to state a claim

   against Connors or Nago in their individual capacities.

   Griffin’s complaint is dismissed with prejudice.

   II.        BACKGROUND.

              A.    Primary Elections in Hawaii.

              This cases arises out of the 2020 primary election for

   the seat in the United States House of Representatives from

   Hawaii’s First Congressional District.        “To obtain a position on


                                       2
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 3 of 36   PageID #: 159



   the November general election ballot, a candidate[1] must

   participate in Hawaii’s open primary,[2] in which all registered

   voters may choose in which party primary to vote.”            Burdick v.

   Takushi, 504 U.S. 428, 435 (1992).       “The State provides three

   mechanisms through which a voter’s candidate-of-choice may appear

   on the primary ballot.”     Id.

              New Parties.    First, an individual who wishes to form a

   new political party may file a party petition 150 days before the

   primary election if the individual obtains the signatures of 0.1

   percent of the State’s registered voters.        Haw. Rev. Stat.

   § 11-62(a).    Once a party is formed, candidates may run in that

   party’s primary by filing nominating papers certifying, among

   other things, that they will qualify for the office sought and

   that they are members of the party that they seek to represent in

   the general election.     Haw. Rev. Stat. § 12-3.      In a

   congressional election, the nominating paper must be signed by 25

   registered voters.     Haw. Rev. Stat. § 12-5.     The candidate who



        1
          Presidential candidates do not participate in the open
   primary. See generally Nader v. Cronin, 620 F.3d 1214, 1215 (9th
   Cir. 2010).
        2
          In an open primary, “voters must commit to one party’s
   slate prior to voting; they may not choose a Republican nominee
   for one state office and a Democratic nominee for a different
   state office.” Democratic Party of Hawaii v. Nago, 833 F.3d
   1119, 1121 (9th Cir. 2016); see also id. at 1125 (“Hawaii’s open
   primary, unlike a blanket primary, forces a voter to choose one
   party’s primary ballot and thereby forego her opportunity to
   participate in a different party’s primary.”).

                                       3
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 4 of 36   PageID #: 160



   receives the most votes in a new party’s primary advances to the

   general election.    Haw. Rev. Stat. § 12-41.

              Established Parties.     Second, an individual may seek to

   become the candidate of an established party.         After becoming

   certified as a party under the procedures discussed above, a

   political party must obtain a specified percentage of the vote in

   the subsequent general election to avoid disqualification.           Under

   Haw. Rev. Stat. § 11-61(b), a party is disqualified if it does

   not:

              (2) [Receive] at least ten per cent of all
              votes cast:

                          (A) For any of the offices voted
                          upon by all the voters in the
                          State; or

                          (B) In at least fifty per cent of
                          the congressional districts; or

              (3) [Receive] at least four per cent of all
              the votes cast for all the offices of state
              senator statewide; or

              (4) [Receive] at least four per cent of all
              the votes cast for all the offices of state
              representative statewide; or

              (5) [Receive] at least two per cent of all
              the votes cast for all the offices of state
              senate and all the offices of state
              representative combined statewide.




                                       4
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 5 of 36   PageID #: 161



   Parties that avoid disqualification become established parties.3

   See Haw. Rev. Stat. § 11-62(d).

              Like new party candidates, prospective established

   party candidates must file nominating papers certifying that they

   will qualify for the office sought and that they are members of

   the party that they seek to represent in the general election.

   Haw. Rev. Stat. § 12-3.     The candidate who receives the most

   votes in an established party’s primary election advances to the

   general election.

              Nonpartisan Candidates.      Third, a candidate may appear

   on the designated nonpartisan ballot.       In a congressional

   election, a nonpartisan need only file nominating papers signed

   by 25 registered voters to appear on the primary election ballot.

   Haw. Rev. Stat. § 12-5.     To advance to the general election, a

   nonpartisan candidate must receive either (1) at least 10 percent

   of the total votes cast in the primary, or (2) at least as many

   votes as the successful partisan candidate who received the least




        3
         Parties may also become established parties by placing
   candidates on the ballot in three consecutive general elections,
   either by satisfying the new party requirements of Haw. Rev.
   Stat. § 11-62(a) or by avoiding disqualification under Haw. Rev.
   Stat. § 11-61(b). Parties that do so are “deemed a political
   party for the following ten-year period.” Haw. Rev. Stat. § 11-
   62(d). “After each ten-year period, the party qualified under
   this section shall either remain qualified under the standards
   set forth in section 11-61, or requalify under . . . section
   11-62.” Id.

                                       5
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 6 of 36    PageID #: 162



   votes.   Haw. Rev. Stat. § 12-41.       Section 12-41(b) reads as

   follows:

              Any nonpartisan candidate receiving at least
              ten per cent of the total votes cast for the
              office for which the person is a candidate at
              the primary or special primary, or a vote
              equal to the lowest vote received by the
              partisan candidate who was nominated in the
              primary or special primary, shall also be a
              candidate at the following election; provided
              that when more nonpartisan candidates qualify
              for nomination than there are offices to be
              voted for at the general or special general
              election, there shall be certified as
              candidates for the following election those
              receiving the highest number of votes, but
              not more candidates than are to be elected.

              B.    Griffin’s Candidacy.

              In 2020, Griffin ran as a nonpartisan candidate in

   Hawaii’s First Congressional District.        See Final Summary Report,

   Statewide Primary Election 2020, https://files.hawaii.gov/

   elections/files/results/2020/primary/histatewide.pdf.4            In the

   primary election, Ed Case secured the Democratic Party’s

   nomination with 131,802 votes, and Ron Curtis secured the

   Republican Party’s nomination with 13,909 votes.         Id.      Griffin

   received 2,324 votes, or 53.7 percent of the votes cast



        4
         Because the Second Amended Complaint refers to the Final
   Summary Report and Griffin’s claims rely on that document, this
   court considers the Final Summary Report in deciding the State’s
   motion to dismiss. See Khoja v. Orexigen Therapeutics, Inc., 899
   F.3d 988, 1002 (9th Cir. 2018) (holding that a document is
   incorporated by reference in a complaint if the plaintiff refers
   extensively to the document or the document forms the basis of
   the plaintiff’s claim).

                                       6
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 7 of 36   PageID #: 163



   (including blank votes) for nonpartisan candidates and 1.12

   percent of the 198,571 total votes cast (including for those

   running as members of political parties).        Id.

               Griffin therefore did not receive enough votes to

   advance to the general election.        Although Griffin, as the only

   nonpartisan candidate, received the most votes of any nonpartisan

   candidate in his primary, he did not satisfy section 12-41(a)’s

   other requirements.     He received 1.12 percent of the total votes

   cast and fewer votes than the winning Democratic or Republican

   candidate.    As a result, he did not appear on the ballot in the

   general election.

               C.   Procedural Background.

               On October 21, 2020, Griffin filed the present action

   against the State of Hawaii and the State of Hawaii’s Office of

   Elections.    The original complaint appeared to allege that

   section 12-41 violated the Fourteenth Amendment by discriminating

   against nonpartisan candidates.       ECF No. 1, PageID # 1-2.

   Griffin’s October complaint sought an award of $50,000,000 in

   “compensatory and punitive damages” and an injunction ordering

   the State to place his name on the general election ballot.

   Id. at 3.    However, after filing his complaint about two weeks

   before the general election, which was held on November 3, 2020,

   Griffin took no action before this court.        The commencement of a

   lawsuit does not, without more, usually trigger this court to


                                       7
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 8 of 36   PageID #: 164



   address substantive issues raised in a complaint, and this court

   did not leap to address such issues.

              On December 9, 2020, after his name had not appeared on

   the general election ballot, Griffin filed his First Amended

   Complaint against the same defendants.        ECF No. 9.   The First

   Amended Complaint continued to assert that section 12-41 was

   unconstitutional, but it sought new relief.        Griffin requested an

   order compelling the State to conduct a special election to

   “redo” the election for the United States House of

   Representatives in Hawaii’s First Congressional District and an

   award of $50,000,000.      Id. at 20.

              On December 28, 2020, the defendants moved to dismiss

   Griffin’s claims on the ground that any claims against the State

   of Hawaii and the Office of Elections were barred by the Eleventh

   Amendment and the doctrine of sovereign immunity.          ECF No. 10-1,

   PageID # 40.    On February 9, 2021, this court granted the

   defendants’ motion.     ECF No. 21, PageID # 74.      However, because

   Griffin could have conceivably brought a claim for prospective

   relief against state officials under the Ex parte Young doctrine,

   this court allowed Griffin to file an amended complaint.           Id. at

   73-74.

              On March 1, 2021, Griffin filed a second amended

   complaint.   ECF No. 22.    Then, on March 10, 2021, Griffin filed a

   revised second amended complaint without seeking leave of court.


                                       8
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 9 of 36    PageID #: 165



   ECF No. 24.    Although Griffin did not have permission to file the

   revised second amended complaint, for the purposes of deciding

   the present motions, this court treats the revised document filed

   on March 10 as the operative Second Amended Complaint.

              The Second Amended Complaint repeated the allegation

   that section 12-41 violates the Fourteenth Amendment.             This time,

   however, Griffin added claims under 42 U.S.C. § 1983 against

   Clare Connors, Hawaii’s Attorney General, and Scott Nago,

   Hawaii’s Chief Elections Officer.5       ECF No. 24, PageID # 86.       The

   Second Amended Complaint seeks an order placing Griffin’s name

   “on the 2020 General Election ballot as a candidate for the

   Representative of [the First] Congressional District,” and “50

   million dollars in compensatory and punitive damages.”             Id. at

   88.

              Connors and Nago have both moved to dismiss.           ECF Nos.

   27, 31.   They argue that (1) Griffin fails to state a

   constitutional claim, ECF No. 27-1, PageID # 105-07, ECF No. 30-

   1, PageID # 129-31, (2) Griffin’s claims against Connors and Nago

   in their official capacities are barred by the Eleventh

   Amendment, ECF No. 27-1, PageID # 107-10, and (3) Griffin fails

   to allege that either Connors or Nago committed any acts that




         5
          The Second Amended Complaint does not specify whether
   Connors and Nago are sued in their individual capacities, their
   official capacities, or both.

                                       9
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 10 of 36    PageID #:
                                    166


 could render them liable in their individual capacities.             ECF No.

 27-1, PageID # 110-12; ECF No. 30-1, PageID # 132-33.

 III.        LEGAL STANDARD.

             A.     Rule 12(b)(1).

             Under Rule 12(b)(1), a complaint may be dismissed for

 lack of subject matter jurisdiction.        An attack on subject matter

 jurisdiction “may be facial or factual.”         Safe Air for Everyone

 v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).         A facial attack

 asserts that “the allegations contained in a complaint are

 insufficient on their face to invoke federal jurisdiction[,]”

 while a factual attack “disputes the truth of the allegations

 that, by themselves, would otherwise invoke federal

 jurisdiction.” Id.

             The State appears to bring a facial attack.        See ECF

 No. 10-1, PageID # 39-40.      In deciding such a motion, a court

 must assume the facts alleged in the complaint to be true and

 construe them in the light most favorable to the nonmoving party.

 Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th

 Cir. 2003).      However, courts “do not accept legal conclusions in

 the complaint as true, even if ‘cast in the form of factual

 allegations.’ ” Lacano Invs., LLC v. Balash, 765 F.3d 1068, 1071

 (9th Cir. 2014) (emphasis in original) (quoting Doe v. Holy See,

 557 F.3d 1066, 1073 (9th Cir. 2009)).




                                     10
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 11 of 36   PageID #:
                                    167


             B.   Rule 12(b)(6).6

             Under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, the court’s review is generally limited to the

 contents of a complaint.      Sprewell v. Golden State Warriors, 266

 F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

 1476, 1479 (9th Cir. 1996).       On a Rule 12(b)(6) motion to

 dismiss, all allegations of material fact are taken as true and

 construed in the light most favorable to the nonmoving party.

 Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d

 1204, 1207 (9th Cir. 1996).       However, conclusory allegations of

 law, unwarranted deductions of fact, and unreasonable inferences

 are insufficient to defeat a motion to dismiss.          Sprewell, 266

 F.3d at 988; Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir.

 1996).

             “[T]o survive a Rule 12(b)(6) motion to dismiss,

 factual allegations must be enough to raise a right to relief

 above the speculative level, on the assumption that all the

 allegations in the complaint are true even if doubtful in fact.”


       6
        In the Ninth Circuit, “[i]t is not entirely clear whether
 an Eleventh Amendment challenge should be analyzed under Rule
 12(b)(1) of the Federal Rules of Civil Procedure for lack of
 subject matter jurisdiction or under Rule 12(b)(6) for failure to
 state a claim upon which relief can be granted.” Monet v.
 Hawaii, 2011 WL 2446310, at *3 (D. Haw. June 14, 2011). But, in
 this case, “whether the court examines Eleventh Amendment
 immunity under Rule 12(b)(1) for lack of jurisdiction or under
 Rule 12(b)(6) for failure to state a claim makes no difference,
 as those standards are essentially the same for purposes of this
 motion.” Id.

                                     11
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 12 of 36   PageID #:
                                    168


 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

 quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (“[T]he pleading standard Rule 8 announces does not

 require ‘detailed factual allegations,’ but it demands more than

 an unadorned, the-defendant-unlawfully-harmed-me accusation”).

 “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

 does not need detailed factual allegations, a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitlement to

 relief’ requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will

 not do.”    Twombly, 550 U.S. at 555.      The complaint must “state a

 claim to relief that is plausible on its face.”          Id. at 570.    “A

 claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.”            Iqbal,

 556 U.S. at 678.

 IV.         ANALYSIS.

             A.   Griffin’s Claims against Connors and Nago in Their
                  Official Capacities are Barred by the Eleventh
                  Amendment.

             Connors and Nago first argue that any claims brought

 against them in their official capacities are barred by the

 Eleventh Amendment.     ECF No. 27-1, PageID # 107-10.       Because that

 argument implicates this court’s power to hear the case, this

 court addresses it at the outset.        In general, the “Eleventh


                                     12
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 13 of 36   PageID #:
                                    169


 Amendment bars actions against states, state agencies, or

 departments of a state unless a state waives sovereign immunity

 or Congress exercises its power to override the immunity.”

 Trotter v. Hawaii, 2018 WL 912255, at *4 (D. Haw. Feb. 15, 2018).

 However, under the doctrine first set forth in Ex parte Young,

 209 U.S. 123 (1908), a plaintiff may proceed against individual

 state officials in their official capacities under certain

 circumstances.     See Trotter, 2018 WL 912255, at *4.

             Ex parte Young ensures that the federal courts have the

 power to put a stop to ongoing violations of federal law.            See

 Papasan v. Allain, 478 U.S. 265, 276-78 (1986).          The doctrine has

 been “tailored to conform as precisely as possible” to that goal.

 Id. at 277.    It permits plaintiffs to seek prospective relief,

 i.e., relief that seeks to end continuing violations, but not

 retrospective relief.      Thus, permissible suits generally assert

 that “a violation of federal law by a state official is ongoing,”

 whereas prohibited suits allege that “federal law has been

 violated at one time or over a period of time in the past.”

 Id. at 277-78.

             Griffin is not seeking prospective relief.        First,

 Griffin requests $50,000,000 in compensatory and punitive

 damages.    ECF No. 24, PageID # 88.      He allegedly sustained those

 damages as a result of the “extreme mental [and] emotional

 distress” that he sustained when his name was not placed on the


                                     13
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 14 of 36   PageID #:
                                    170


 general election ballot.      See id.    He is therefore seeking

 compensation for past harm.       That is the paradigm example of a

 request for retrospective relief that is precluded by the

 Eleventh Amendment.     Aholelei v. Dep’t of Pub. Safety, 488 F.3d

 1144, 1147 (9th Cir. 2007) (“The Eleventh Amendment bars suits

 for money damages in federal court against a state, its agencies,

 and state officials acting in their official capacities.”); Bair

 v. Krug, 853 F.2d 672, 675 (9th Cir. 1988) (“Put simply, the

 eleventh amendment bars actions against state officers sued in

 their official capacities for past alleged misconduct involving a

 complainant's federally protected rights, where the nature of the

 relief sought is retroactive, i.e., money damages.”).

             Griffin’s second claim for relief is a request that his

 name “be recognized and placed on the 2020 General Election

 ballot as a candidate for the Representative of [the First]

 Congressional District[.]”      ECF No. 24, PageID # 88.      That

 request does not involve an ongoing constitutional violation

 either.    Any purported wrongdoing occurred on November 3, 2020,

 when the general election ballot was distributed.          The general

 election is now over.      The results of the election have been

 certified, and Ed Case has taken his seat in Congress.           See Haw.

 Rev. Stat. § 11-155.      There is no continuing violation of federal

 law with respect to a completed election.




                                     14
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 15 of 36   PageID #:
                                    171


             Had Griffin acted before the general election, his

 request would have been prospective.        The necessary action was

 the filing of a motion calling on the court to make a specific

 ruling.    It was not sufficient for Griffin to simply file a

 complaint.    A complaint commences a civil action, but it does not

 require a judge to propose a motion on a plaintiff’s behalf.            If

 Griffin had filed a motion, then, if this court agreed that his

 claims had merit (which, as discussed below, it does not), this

 court could have ordered the State of Hawaii to place his name on

 the general election ballot.       That did not occur.     Griffin simply

 waited without taking action after he commenced this lawsuit.

             At this late date, the court cannot order the state to

 make changes to the general election ballot when the ballots have

 already been distributed, the votes have already been counted,

 and Ed Case has already been certified as the winner.          Nor can

 this court retrospectively invalidate the results of the election

 that has concluded.     Griffin is asking the court to correct an

 alleged violation that occurred “at one time . . . in the past.”7

 Papasan, 478 U.S. at 276-77.       That, under the Eleventh Amendment,

 this court cannot do.      See id.; see also Rios v. Blackwell, 433

 F. Supp. 2d 848, 850 (N.D. Ohio 2006) (holding that a challenge

 to a completed election was barred by sovereign immunity).


       7
        Not only did Griffin fail to act before the date of the
 general election, he does not allege that the results of the
 election would have been different if he had been on the ballot.

                                     15
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 16 of 36   PageID #:
                                    172


 Griffin’s claims are barred by the doctrine of sovereign

 immunity.

             Any other ruling would undermine the finality of

 elections and lead to absurd results.        United States senators,

 for instance, are elected to six-year terms.         Five years into a

 term, a defeated challenger cannot ask for a new election based

 on purported flaws in the ballots distributed two general

 elections ago.     The election laws set a deadline for bringing

 such challenges.     See generally Haw. Rev. Stat. § 11-174.5.         Once

 that deadline has passed, defeated candidates cannot undermine

 the stability of our political system by asking a court to undo

 an election’s results.

             This court recognizes that the Ninth Circuit has held

 that some challenges to an election that has already occurred may

 be considered prospective.      Bennett v. Yoshina, 140 F.3d 1218,

 1224 (9th Cir. 1998).      Bennett involved a Hawaii ballot

 initiative that asked voters whether a constitutional convention

 should be held.     Id. at 1222.    On that question, 163,869 voters

 marked “yes” in their ballots, 160,153 marked “no,” and 45,245

 left the question blank.      Id.    After the election, the Hawaii

 Supreme Court ruled that leaving the question blank had the same

 effect as voting “no,” and therefore held that the measure had

 been defeated.     Id. at 1222-23.    The plaintiffs then filed a

 federal action arguing that the Hawaii Supreme Court’s


                                      16
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 17 of 36   PageID #:
                                    173


 interpretation of the state’s electoral laws violated the

 Constitution.    Id. at 1223.     On appeal, the State of Hawaii

 argued that because the election had already occurred, the

 plaintiffs were seeking retrospective relief and the claims were

 barred by the Eleventh Amendment.        Id. at 1224.

             The Ninth Circuit disagreed:

             [The State of Hawaii] argues that no ongoing
             constitutional violation exists, reasoning
             that the November 5, 1996, election has
             already taken place and whatever problems may
             have occurred are unlikely to be repeated.
             In effect, [Hawaii] argues that completed
             state election mishaps can never be reviewed
             in federal court because once the election
             has occurred, any relief would be
             retrospective. The flaw in this argument is
             [Hawaii’s] unduly narrow conception of the
             alleged constitutional injury. If, after
             ruling that blank ballots counted against the
             convention question, the Hawaii Supreme Court
             had also decided that it was unfair to
             surprise voters with this new rule and
             ordered a new election, we do not suppose
             that Bennett would have troubled himself with
             a federal lawsuit. What Bennett objects to
             is not the mere occurrence of an allegedly
             unfair vote, but the state’s decision to give
             effect to that vote. And obviously, the
             legal effectiveness of the 1996 vote—i.e.,
             whether a constitutional convention will take
             place—is something that will, or will not,
             happen in the future. Thus, we conclude that
             Bennett seeks prospective, not retrospective,
             relief.

 Id. (emphasis added).

             Griffin also challenges a completed election, but here

 the circumstances are different in two respects.          First,

 Griffin’s claim involves the content of the general election

                                     17
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 18 of 36   PageID #:
                                    174


 ballot, whereas the plaintiffs in Bennett challenged the methods

 for counting votes.     Second, in Bennett, the Ninth Circuit ruled

 before the “legal effectiveness” of the election had been

 determined.    Here, the results of the 2020 congressional election

 have already been certified, and Ed Case has taken his seat in

 Congress.

             It made sense for the Ninth Circuit to view Bennett as

 a case involving an ongoing constitutional violation.          The

 plaintiffs could not have filed a lawsuit before the election,

 because they did not know that the Hawaii Supreme Court would

 decide that blank ballots effectively counted as “no” votes.            See

 id. at 1222-23.     And to the extent that the Hawaii Supreme

 Court’s decision violated the Constitution, that hypothetical

 violation remained ongoing until the results of the election

 became legally effective.      Thus, Bennett involved a purportedly

 continuing wrong that the federal courts could have put a stop

 to.8


        8
       In Bennett, the Ninth Circuit cited three other cases
 involving challenges to completed elections with approval: Roe v.
 Alabama, 43 F.3d 574 (11th Cir. 1995), Curry v. Baker, 802 F.2d
 1302 (11th Cir. 1986), and Griffin v. Burns, 570 F.2d 1065 (1st
 Cir. 1978). All three cases involved challenges to the state’s
 method of counting votes, and the challenges were brought
 before the results of the elections were certified. Roe, 43 F.3d
 at 578-79 (addressing challenge to state’s decision not to count
 absentee ballots); Curry, 802 F.2d at 1305 (addressing claims
 that illegal votes were cast in primary election); Griffin, 570
 F.2d at 1066-68 (addressing challenge to state’s decision not to
 count absentee ballots).

                                     18
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 19 of 36   PageID #:
                                    175


             That is not the case here.       The general election is

 over, and Griffin is now asking this court to go back to November

 2020 and invalidate the results of the election based on

 purported flaws in the contents of the general election ballot.

 That is a retrospective request.         Griffin’s claims against

 Connors and Nago in their official capacities9 are barred by the

 Eleventh Amendment.

             B.   Griffin Fails to State a Claim Against Connors or
                  Nago in their Individual Capacities.

             That leaves Griffin’s claims against Nago and Connors

 in their individual capacities.       Those claims also lack merit.

 His claims against Connors must be dismissed because he has not

 alleged that Connors took any action that caused him harm.            And

 while he has implicitly alleged that Nago applied section 12-41

 and decided that Griffin had not qualified for the general

 election ballot, he has not stated a claim that section 12-41 is

 unconstitutional.




       9
       Even though this court’s decision dismissing Griffin’s
 last complaint discussed the possibility that Griffin might seek
 declaratory relief, ECF No. 21, PageID # 74 (citing Caruso v.
 Yamhill Cty. ex rel. Cty. Com’r, 422 F.3d 848, 853 (9th Cir.
 2005), and Schaefer v. Townsend, 215 F.3d 1031, 1033 (9th Cir.
 2000)), the Second Amended Complaint does not expressly seek a
 declaration that section 12-41 is unconstitutional.

                                     19
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 20 of 36     PageID #:
                                    176


                  1.    Griffin Does Not State a Claim Against
                        Connors.

             As an initial matter, Griffin’s individual capacity

 claims against Connors fail because he has not alleged that

 Connors took any action that caused him harm.         Section 1983

 requires “a connection or link between the defendant’s own

 actions” and the alleged violation of the plaintiff’s

 constitutional rights.      Denis v. Ige, 2021 WL 1911884, at *13 (D.

 Haw. May 12, 2021).     Griffin has not provided that link here.           He

 has not identified any actions attributable to Connors that

 violated the Constitution or caused him to suffer harm.              He has

 therefore failed to state a claim against Connors.

             2.   Griffin Does Not State a Claim Against Nago.

             Griffin’s individual capacity claims against Nago fare

 no better.    Griffin implicitly alleges that, as the head of the

 Office of Elections, Nago was responsible for applying section

 12-41 and concluding that Griffin had failed to qualify for the

 general election ballot.      Thus, he has alleged that Nago’s

 actions harmed him.     See Hafer v. Melo, 502 U.S. 21, 28 (1991)

 (explaining that “Congress enacted § 1983 to enforce provisions

 of the Fourteenth Amendment against those who carry a badge of

 authority of a State and represent it in some capacity, whether

 they act in accordance with their authority or misuse it”

 (internal quotations marks omitted)).        His claims against Nago



                                     20
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 21 of 36    PageID #:
                                    177


 nevertheless must be dismissed because he has not sufficiently

 alleged that section 12-41 is unconstitutional.

             The standards governing Griffin’s challenge to Hawaii’s

 election laws are well-established.        “A court considering a

 challenge to a state election law must weigh the character and

 magnitude of the asserted injury to the rights protected by the

 First and Fourteenth Amendments that the plaintiff seeks to

 vindicate against the precise interests put forward by the State

 as justifications for the burden imposed by its rule, taking into

 consideration the extent to which those interests make it

 necessary to burden the plaintiff's rights.”         Burdick, 504 U.S.

 at 434 (internal quotation marks omitted).         The Ninth Circuit has

 “described this approach as a ‘sliding scale’—the more severe the

 burden imposed, the more exacting our scrutiny; the less severe,

 the more relaxed our scrutiny.”       Ariz. Libertarian Party v.

 Hobbs, 925 F.3d 1085, 1090 (9th Cir. 2019).         “To pass

 constitutional muster, a state law imposing a severe burden must

 be narrowly tailored to advance ‘compelling’ interests.”             Id.

 “But when a state election law provision imposes only

 ‘reasonable, nondiscriminatory restrictions’ upon the First and

 Fourteenth Amendment rights of voters, the State’s important

 regulatory interests are generally sufficient to justify the

 restrictions.”     Burdick, 504 U.S. at 434; see also Ariz.

 Libertarian Party, 925 F.3d at 1090 (“On the other hand, a law


                                     21
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 22 of 36   PageID #:
                                    178


 imposing a minimal burden need only reasonably advance

 ‘important’ interests.”).

             Construed liberally, Griffin’s complaint appears to

 claim that section 12-41 infringes on his right to access the

 ballot guaranteed by the First and Fourteenth Amendments and

 violates the Equal Protection Clause of the Fourteenth Amendment.

 Under the framework described above, both claims fail.

                        a.    Griffin Does Not State a Claim that
                              Section 12-41 Infringes on His Right to
                              Access the Ballot.

             Griffin first appears to contend that section 12-41

 violates his right to access the ballot.         See ECF No. 38, PageID

 # 147 (characterizing section 12-41 as an “impediment[] . . .

 that limits who is qualified to seek public office”).          “It was

 long ago established that a state may condition ballot placement

 on a ‘preliminary showing of a significant modicum of support.’”

 Ariz. Libertarian Party, 925 F.3d at 1091 (quoting Jenness v.

 Fortson, 403 U.S. 431, 442 (1971)).        Courts therefore evaluate

 the burden a state law places on candidates’ right to access the

 ballot by asking whether the law requires candidates to do more

 than show a significant modicum of support to have their name

 placed on the general election ballot.

             In Jenness, for instance, the Supreme Court held that a

 Georgia law that required a nonpartisan candidate to file “a

 nominating petition signed by at least 5 percent of the number of


                                     22
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 23 of 36   PageID #:
                                    179


 registered voters at the last general election for the office in

 question” to obtain access to the general election ballot did not

 violate the Constitution.      403 U.S. at 432, 439-40.      Relying on

 Jenness and its progeny, the Ninth Circuit has held that in cases

 involving a nominating petition and a signature requirement,

 “there is no dispute that a state may require a candidate to

 demonstrate support from slightly, but not ‘substantially,’ more

 than 5 percent of voters without imposing a severe burden

 triggering heightened scrutiny.”         Ariz. Libertarian Party, 925

 F.3d at 1091.

             The constitutionally allowable percentage may be

 affected by whether nonpartisan candidates can get on general

 election ballots through primary elections, rather than

 nominating petitions.      See Munro v. Socialist Workers Party, 479

 U.S. 189, 195 (1986); Erum v. Cayetano, 881 F.2d 689, 694 (9th

 Cir. 1989).    In Munro, the plaintiff challenged a Washington law

 that required minor-party candidates to receive 1 percent of the

 votes cast in a primary election to advance to the general

 election.    479 U.S. at 191-92.     The Supreme Court held the law

 constitutional.     479 U.S. at 199.      The Court explained that laws

 that require a candidate to receive a specified percentage of the

 vote in a primary election to advance to the general election

 almost always impose a slight burden on the candidate’s right to

 access the ballot:


                                     23
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 24 of 36   PageID #:
                                    180


             We also observe that § 29.18.110 is more
             accommodating of First Amendment rights and
             values than [statues involving nominating
             petitions] . . . . Washington virtually
             guarantees what the parties challenging the
             Georgia, Texas, and California election laws
             so vigorously sought—candidate access to a
             statewide ballot. This is a significant
             difference. Washington has chosen a vehicle
             by which minor-party candidates must
             demonstrate voter support that serves to
             promote the very First Amendment values that
             are threatened by overly burdensome ballot
             access restrictions. It can hardly be said
             that Washington’s voters are denied freedom
             of association because they must channel
             their expressive activity into a campaign at
             the primary as opposed to the general
             election. It is true that voters must make
             choices as they vote at the primary, but
             there are no state-imposed obstacles
             impairing voters in the exercise of their
             choices. . . .

             Jenness and American Party rejected
             challenges to ballot access restrictions that
             were based on a candidate’s showing of voter
             support, notwithstanding the fact that the
             systems operated to foreclose a candidate's
             access to any statewide ballot. Here,
             because Washington affords a minor-party
             candidate easy access to the primary election
             ballot and the opportunity for the candidate
             to wage a ballot-connected campaign, we
             conclude that the magnitude of § 29.18.110’s
             effect on constitutional rights is slight
             when compared to the restrictions we upheld
             in Jenness and American Party.

 479 U.S. at 198-99 (emphasis added).

             In Erum, the Ninth Circuit applied Munro’s reasoning to

 section 12-41’s requirement that nonpartisan candidates either

 receive 10 percent of the total vote or as many votes as the

 partisan candidate with the least votes to advance to the general

                                     24
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 25 of 36   PageID #:
                                    181


 election.    The Ninth Circuit noted several differences between

 section 12-41 and the Washington statute upheld by the Supreme

 Court in Munro.     As an initial matter, “while the Washington

 statute operate[d] in conjunction with a ‘blanket primary’

 statute that allows primary voters to vote for candidates of all

 parties regardless of office, Hawaii’s statutory scheme prevents

 this type of ‘cross-over voting.’”        Erum, 881 F.2d at 693.      In

 addition, “the Washington statute require[d] that a minor party

 candidate only receive at least 1 percent of all votes cast for

 the office for which the candidate runs, not 10 percent, as in

 Hawaii.”    Id. at 693-94.

             Despite these differences, the Ninth Circuit explained

 that “the linchpin of Munro is not the smallness of the vote

 percentage required in the primary election.”         Id. at 694.

 Instead, Munro held that “the effect on a candidate’s

 constitutional rights is ‘slight’ when a state affords a

 candidate easy access to the primary election ballot and the

 opportunity to wage a ballot-connected campaign.”          Id. at 693.

 Because Hawaii afforded candidates easy access to the primary

 election ballot, section 12-41 only placed a slight burden on

 candidates’ access to the ballot.        Id.

             In Lightfoot v. Eu, the Ninth Circuit called Erum’s

 continuing validity into question. 964 F.2d 865, 868 (9th Cir.

 1992), as amended (July 6, 1992).        Lightfoot concluded “that


                                     25
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 26 of 36   PageID #:
                                    182


 Erum’s holding that strict scrutiny does not apply in

 ballot-access cases has been overruled by [Norman v. Reed, 502

 U.S. 279 (1992)].”     964 F.2d at 868.     But the Ninth Circuit

 subsequently amended its opinion by adding a footnote that

 retracted its earlier criticism:

             Since this opinion was originally filed, the
             Supreme Court has further clarified its
             position on the level of scrutiny it will
             apply to election laws. It now appears that
             we were wrong to conclude that Norman stood
             for the proposition that laws that burden
             voting rights should always be subject to
             strict scrutiny and that it consequently
             overruled Erum.

 964 F.2d at 868 n.2 (emphasis added).10

             That footnote indicates that Erum is still good law.

 Because section 12-41 has not changed, Erum is controlling.

 Section 12-41 only places a slight burden on a candidate’s right

 to access the ballot.      881 F.2d at 693-94.

             Consequently, section 12-41 survives if it is justified

 by “important” regulatory interests.        Ariz. Libertarian Party,

 925 F.3d at 1090.     The Ninth Circuit identified two such

 interests in Erum: “Hawaii’s interest in combating unrestrained

 factionalism” and “Hawaii’s interest in avoiding voter confusion


       10
        In Erum, the court held that because the law imposed a
 slight burden on the plaintiff’s constitutional rights, it could
 be justified by “major” interests that had been “found to be
 compelling in other contexts.” 881 F.2d at 693-94. That is
 essentially the same test that the Ninth Circuit applies today.
 See generally Ariz. Libertarian Party, 925 F.3d at 1090.

                                     26
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 27 of 36   PageID #:
                                    183


 and overcrowded ballots.”      881 F.2d at 693 (internal quotation

 marks omitted).     The strength of those interests has not waned in

 the 30 years since Erum was decided.        Those interests continue to

 be sufficiently important to justify the burden section 12-41

 places on candidates’ right to access the ballot.

             This court recognizes that Erum involved a motion for

 summary judgment, not a motion to dismiss.         But in Erum, the

 Ninth Circuit concluded that section 12-41 imposed slight burdens

 that were justified by the state’s important regulatory interests

 without examining any evidence submitted by the State.

 Similarly, in Munro, the Supreme Court held that it had “never

 required a State to make a particularized showing of the

 existence of voter confusion, ballot overcrowding, or the

 presence of frivolous candidacies prior to the imposition of

 reasonable restrictions on ballot access.”         479 U.S. at 194–95.

 Requiring a state to make that showing would “invariably lead to

 endless court battles over the sufficiency of the evidence

 marshaled by a State” and “necessitate that a State’s political

 system sustain some level of damage before the legislature could

 take corrective action.”      Id. at 195.    Accordingly, Defendants do

 not have to submit evidence in response to Griffin’s

 constitutional challenge.11      Because, under controlling law,


       11
        In Soltysik v. Padilla, the Ninth Circuit reversed a
 decision dismissing a plaintiff’s claim that California infringed
 on his right to access the ballot by requiring him to include a

                                     27
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 28 of 36   PageID #:
                                    184


 Griffin has failed to state a claim that section 12-41 infringes

 on his right to access the ballot, his claims based on that right

 must be dismissed.

                        b.    Griffin Does Not State a Claim that
                              Section 12-41 Violates the Equal
                              Protection Clause.

             Griffin also maintains that section 12-41 violates the

 Equal Protection Clause12 because it “discriminates against

 nonpartisan candidates.”      ECF No. 24, PageID # 86.      According to

 Griffin, “[t]he two political parties acting under color of state

 authority enacted this self-interested legislation” that prevents

 other challengers from accessing the general election ballot.

 Id. at 86-87.    In other words, Griffin is contending that the

 Democratic and Republican parties have created an electoral

 scheme that makes it difficult for other candidates to access the

 ballot.    That claim also fails.     Griffin does not state a claim




 misleading label next to his name on the primary ballot. 910
 F.3d 438, 442, 446 (9th Cir. 2018). Soltysik is distinguishable
 for two reasons. First, the burden imposed by the California law
 was “more than slight” because the label was affirmatively
 misleading. Id. at 445-46. Second, it did not appear to the
 court that the requirement at issue actually advanced
 California’s legitimate interests at all. Id. at 446-47. Here,
 on the other hand, the Ninth Circuit has already concluded that
 section 12-41 imposes a slight burden that is justified by
 important state interests. Erum, 881 F.2d at 693.
       12
         Griffin also alleges that section 12-41 violates section
 “1.4.3.3.3.1.2” of the Fourteenth Amendment. ECF No. 24, PageID
 # 87. On this point, Griffin cites a dictionary, not the
 Constitution of the United States. Id.

                                     28
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 29 of 36   PageID #:
                                    185


 that it is inherently more difficult for nonpartisan candidates

 to access the general election ballot.

             For purposes of an equal protection claim, “partisan

 and independent candidates are not necessarily similarly

 situated.”    Nader v. Cronin, 620 F.3d 1214, 1218 (9th Cir. 2010);

 see also Jolivette v. Husted, 694 F.3d 760, 771 (6th Cir. 2012)

 (“Other federal appellate courts have come to the same

 conclusion, that for purposes of an Equal Protection Clause

 challenge to an election regulatory framework, partisan

 candidates and independent candidates are not similarly

 situated.”); De La Fuente v. Arizona, 2019 WL 2437300, at *8 (D.

 Ariz. June 11, 2019) (“Courts have frequently recognized that the

 two groups and their approach to political activity is

 distinct.”); Nader v. Cronin, 2008 WL 336746, at *7 (D. Haw. Feb.

 7, 2008) (“Independent and political-party candidates are not

 similarly situated with respect to the State’s election.”).            Just

 as “there are obvious differences in kind between the needs and

 potentials of a political party with historically established

 broad support, on the one hand, and a new or small political

 organization on the other,” Jenness, 403 U.S. at 441, there are

 also obvious differences between partisan and nonpartisan

 candidates.

             Political parties must engage in organizational work

 that nonpartisan candidates can avoid.        Moreover, because


                                     29
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 30 of 36    PageID #:
                                    186


 established political parties have worked to build a base of

 support, partisan primaries are usually competitive.          See id. at

 440 (discussing the difficulties of winning a partisan primary).

 In this case, for instance, anyone participating in the

 Democratic Party’s primary would have had to overcome Ed Case’s

 131,802 votes, and Republican candidates would have had to defeat

 four candidates who each received more than 4,000 votes.             Final

 Summary Report, Statewide Primary Election 2020,

 https://files.hawaii.gov/elections/files/results/2020/primary/his

 tatewide.pdf.    By contrast, Griffin, the only nonpartisan

 candidate, received 2,324 votes.         Id.

             States are “not . . . guilty of invidious

 discrimination [if they] recogniz[e] these differences and

 provid[e] different routes to the printed ballot” for different

 candidates.     Jenness, 403 U.S. at 441–42.      States can require

 candidates from established parties, candidates from new parties,

 and nonpartisan candidates to show that they have a substantial

 modicum of support in different ways.          Am. Party of Texas v.

 White, 415 U.S. 767, 782–83 (1974) (“So long as the larger

 parties must demonstrate major support among the electorate at

 the last election, whereas the smaller parties need not, the

 latter, without being invidiously treated, may be required to

 establish their position in some other manner.”).          Those

 alternative paths only violate the Equal Protection Clause if one


                                     30
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 31 of 36    PageID #:
                                    187


 is “inherently more burdensome than the other.”           Jenness, 403

 U.S. at 441; Ariz. Libertarian Party, 925 F.3d at 1096 (“Equal

 protection is violated when one set of requirements is

 ‘inherently’ or ‘invidiously’ more burdensome than the other.”);

 Erum, 881 F.2d at 695.

             In Erum, the Ninth Circuit applied that test and

 concluded that an older version of Hawaii’s election laws did not

 unconstitutionally discriminate against nonpartisan candidates.

 Because section 12-41 allowed winning partisan candidates to

 advance to the general election, but required nonpartisan

 candidates to meet certain thresholds, the Ninth Circuit first

 compared the showing that nonpartisan candidates had to make to

 establish their support with the showing that established parties

 had to make.    At the time, established political parties retained

 their status by “polling 10 percent of the votes cast at the

 preceding general election.”          881 F.2d at 695.   Because

 “nonpartisan candidate[s] attain[ed] qualification by polling 10

 percent of the votes cast for the office sought,” the court was

 “unable to conclude that invidious discrimination [was] apparent

 in this comparison.”      Id.

             Under section 12-41, winning new party candidates also

 automatically advance to the general election.           Erum therefore

 went on to evaluate the showing that new parties had to make to

 establish their support.        Id.    As the law then stood, to be


                                        31
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 32 of 36   PageID #:
                                    188


 included on a primary election ballot, new parties had to file a

 petition signed by 1 percent of the number of people registered

 to vote in the last general election.        See An Act Relating to

 Political Parties, 1999 Haw. Laws Act 205, sec. 2 (codified as

 amended at Haw. Rev. Stat. § 11–62).        Even though nonpartisan

 candidates had to make a greater showing in the primary election,

 the Ninth Circuit held that the burdens faced by nonpartisan

 candidates were not inherently greater than the burdens faced by

 new parties because new parties also had to “successfully

 complete certain tasks” to be recognized as a party.          Erum, 881

 F.2d at 695.

             In the 30 years since Erum was decided, Hawaii has

 amended its election laws to make it easier for established

 parties to retain their status and for new parties to appear on

 the ballot.    See Haw. Rev. Stat. § 11-61; Haw. Rev. Stat.

 § 11–62.    Erum nevertheless remains controlling.        Even after

 considering those changes, none of the alternative paths Hawaii

 provides for candidates seeking to access the general election

 ballot is inherently more burdensome than any other path.

             Most significantly, under section 12-41, nonpartisan

 candidates qualify for the general election if they receive at

 least as many votes as the successful partisan candidate who

 received the least votes.      Thus, in comparison to partisan

 candidates, it will never be more difficult for nonpartisan


                                     32
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 33 of 36    PageID #:
                                    189


 candidates to qualify for the general election.          Nonpartisan

 candidates will always qualify if they have more support than the

 least popular partisan candidate.

             Moreover, no amendment to Hawaii’s election laws has

 undermined Erum’s reasoning.       Griffin argues that the established

 parties have created obstacles that place unique burdens on

 nonpartisan candidates.      ECF No. 24, PageID # 86-87.      In so

 arguing, Griffin relies only on the statutory scheme, without

 alleging anything extrinsic.       But Hawaii’s laws simply require

 established parties and nonpartisan candidates to show that they

 have a substantial modicum of support in different ways.             See

 White, 415 U.S. at 782–83.      Established parties now retain their

 status if they receive 4 percent of the cumulative votes cast in

 races for state senator or state representative, or 2 percent of

 the cumulative votes cast in races for state senator and state

 representative.     Haw. Rev. Stat. § 11-61.      While section 12-41

 requires nonpartisan candidates to receive 10 percent of the

 votes in an single race, the nonpartisan candidate is not

 burdened by the substantial coordination a party must engage in

 to field candidates for many different offices in a single

 election.

             Griffin does not argue that Hawaii’s laws discriminate

 against him because new party candidates have an easier route to

 the general election than nonpartisan candidates.          This court


                                     33
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 34 of 36     PageID #:
                                    190


 therefore does not have to reach that issue.         This court does

 note that, under today’s law, to form a new party candidates must

 submit a petition signed by 0.1 percent of the registered voters

 in the last general election.       Haw. Rev. Stat. § 11-61.         While

 Erum addressed a statute that required new parties to obtain the

 signatures of 1 percent of registered voters, the Ninth Circuit’s

 reasoning did not depend on the precise number of signatures

 required.     Instead, the Ninth Circuit concluded that the

 nonpartisan route was not inherently more burdensome than the new

 party route because the law required new parties to complete

 certain tasks not applicable to nonpartisan candidates.              881 F.2d

 at 695.

             That remains true today.      A new party must create an

 apparatus that includes party officers, a statewide central

 committee, and county committees.        See Haw. Rev. Stat. § 11-

 61(a)(2) (requiring new parties to submit a petition that is

 accompanied by “the names and addresses of the officers of the

 central committee and of the respective county committees of the

 political party and by the party rules”).         New parties must also

 obtain the signatures of more than 800 registered voters on a

 petition.13    By contrast, to appear on the primary ballot,


       13
        There were more than 800,000 registered voters in the
 2020 general election. State of Hawaii Office of Elections,
 Registration and Turnout Statistics,
 https://elections.hawaii.gov/resources/registration-voter-turnout
 -statistics/.

                                     34
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 35 of 36     PageID #:
                                    191


 nonpartisan candidates only need to submit a petition with 25

 signatures.    And the presence of “new party” candidates “actually

 enhances the independent candidate's chances of getting on the

 general ballot.”     Erum, 881 F.2d at 695 n.14.      Candidates from

 new parties are likely to have less support than candidates from

 established parties, and nonpartisan candidates will advance to

 the general election if they receive as many votes as a winning

 new party candidate.

             In short, new parties must show they have a significant

 modicum of support by developing organizational capacity, while

 nonpartisan candidates make that showing by receiving a certain

 amount of votes in the primary.       Hawaii requires different

 candidates to demonstrate their support in different ways, see

 White, 415 U.S. at 782–83, but no route appears “inherently more

 burdensome than the other.”       See Erum, 881 F.2d at 695.         Griffin

 has not stated a claim14 that Hawaii’s electoral laws violate the

 Equal Protection Clause.      He has therefore failed to state a




       14
         Again, in Eurm, the Ninth Circuit reached this conclusion
 without citing any evidence submitted by the parties. See 881
 F.2d at 695. This court therefore resolves this issue at the
 dismissal stage.

                                     35
Case 1:20-cv-00454-SOM-KJM Document 40 Filed 05/27/21 Page 36 of 36            PageID #:
                                    192


 constitutional claim.15         His claims against Nago in his

 individual capacity must be dismissed.

 V.           CONCLUSION

              Defendants’ motion to dismiss is granted.                Griffin has

 already filed four complaints, and this court has now granted two

 motions to dismiss.         For the reasons discussed above, this court

 finds that granting Griffin leave to amend would be futile.                        The

 Second Amended Complaint is dismissed with prejudice.

              The Clerk of Court is directed to enter judgment for

 Defendants and to close this case.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, May 27, 2021



                                          /s/ Susan Oki Mollway
                                         Susan Oki Mollway
                                         United States District Judge



 Griffin v. State of Hawaii, Civ No. 20-00454 SOM/KJM, ORDER GRANTING DEFENDANTS’
 MOTION TO DISMISS




       15
        In prior filings, Griffin contended that the Office of
 Elections “did not correctly apply” section 12-41. See, e.g.,
 ECF No. 15, PageID # 48. Griffin did not include that argument
 in the Second Amended Complaint. Even if he had, that argument
 would have failed. The Office of Elections correctly concluded
 that Griffin had not qualified for the general election ballot
 because he did not receive 10 percent of the votes cast and did
 not receive as many votes as the partisan candidate with the
 least votes.

                                           36
